Case 1:19-cv-00874-RBJ-MEH Document 113 Filed 01/27/20 USDC Colorado Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  WARNER BROS. RECORDS INC., et al.,

           Plaintiffs,

  v.                                                     Civil Action No. 19-cv-00874-RBJ-MEH

  CHARTER COMMUNICATIONS, INC.,

           Defendant.


       DEFENDANT CHARTER COMMUNICATIONS, INC.’S OBJECTION IN PART
          TO PLAINTIFFS’ MOTION TO AMEND EXHIBITS TO COMPLAINT


           Defendant Charter Communications, Inc. (“Charter”), by and through its attorneys

   Winston & Strawn LLP and Fairfield and Woods, P.C., hereby submits its Objection in Part to

   Plaintiffs’ Motion to Amend Exhibits to Complaint (Dkt. 111) as follows:

           Charter does not oppose or object to the proposed amendments to Exhibits A and B to the

   First Amended Complaint (“FAC”). Charter does, however, request that Plaintiffs be ordered to

   comply with D.C.Colo.L.Civ.R. 15.1, which requires that Plaintiffs publicly file redlines reflecting

   the proposed amendments.

           Plaintiffs provided Charter multiple “non-final” redline versions of the changes to Exhibits

   A and B prior to Plaintiffs filing of the amended exhibits. [Ranahan Aff. ¶ 2 and Ex. 1.] Charter

   requested that Plaintiffs provide final redlines of Exhibits A and B to evaluate whether it could

   consent to the amendments prior to Plaintiffs filing their proposed amended Exhibits A and B.

   [Id. at ¶ 3, Ex. 2.] Plaintiffs refused to do so until a full day after Plaintiffs’ January 15, 2020

   filing. [Id. at ¶ 4 and Ex. 3.]
Case 1:19-cv-00874-RBJ-MEH Document 113 Filed 01/27/20 USDC Colorado Page 2 of 4




          Plaintiffs were aware of Local Rule 15.1 as indicated in footnote 1 to their Motion to

   Amend Exhibits to Complaint, which explains why they believe they should not have to comply

   based upon what they described would require a “laborious and complex undertaking which would

   add no meaningful value in reviewing the amended lists of works in suit.” [Dkt. 111, n. 1, p.2.]

   Given that Plaintiffs’ counsel has now provided to Charter’s counsel what they represent to be

   final redlines of the amendments to Exhibits A and B, Plaintiffs cannot reasonably maintain that

   preparing redlines would require the type of burden described by Plaintiffs in footnote 1. Given

   the material changes to Exhibits A and B and the importance of those lists to the scope and nature

   of this case, Charter respectfully requests that Plaintiffs be ordered to file the redlines so that they

   become part of the Court and public record as Local Rule 15.1 intends.

          Charter asked Plaintiffs to consent to filing the redlines, but Plaintiffs declined to do so.

          WHEREFORE, Charter consents to Plaintiffs filing amended Exhibits A and B, but

   respectfully requests that Plaintiffs be ordered to file redlines of amended Exhibits A and B

   pursuant to Local Rule 15.1.




                                                      2
Case 1:19-cv-00874-RBJ-MEH Document 113 Filed 01/27/20 USDC Colorado Page 3 of 4




         Respectfully submitted this 27th day of January, 2020.


                                              s/ Erin R. Ranahan
   Michael S. Elkin (pro hac vice)            Erin R. Ranahan (pro hac vice)
   Thomas Patrick Lane (pro hac vice)         Shilpa A. Coorg (pro hac vice)
   Seth E. Spitzer (pro hac vice)             WINSTON & STRAWN LLP
   WINSTON & STRAWN LLP                       333 S. Grand Avenue
   200 Park Avenue                            Los Angeles, CA 90071
   New York, NY 10166                         (213) 615-1933 (telephone)
   (212) 294-6700 (telephone)                 (213) 615-1750 (facsimile)
   (212) 294-4700 (facsimile)                 E-mail: eranahan@winston.com
   E-mail: melkin@winston.com                 E-mail: scoorg@winston.com
   E-mail: tlane@winston.com
   E-mail: sspitzer@winston.com               Craig D. Joyce
                                              John M. Tanner
   Jennifer A. Golinveaux (pro hac vice)      Fairfield and Woods, P.C.
   WINSTON & STRAWN LLP                       1801 California Street, Suite 2600
   101 California Street, 35th Floor          Denver, Colorado 80202
   San Francisco, CA 94111-5840               (303) 830-2400 (telephone)
   (415) 591-1506 (telephone)                 (303) 830-1033 (facsimile)
   (415) 591-1400 (facsimile)                 E-mail: cjoyce@fwlaw.com
   E-mail: jgolinveaux@winston.com
                                              Counsel for Defendant
                                              Charter Communications, Inc.




                                                 3
Case 1:19-cv-00874-RBJ-MEH Document 113 Filed 01/27/20 USDC Colorado Page 4 of 4




                                      CERTIFICATE OF SERVICE

           I certify that on January 27, 2020, I caused a true and correct copy of the foregoing

   document to be electronically filed with the Clerk of the Court via CM/ECF, which will send a

   notice of electronic filing to all counsel of record.


                                                   s/ Erin R. Ranahan
                                                      Erin R. Ranahan




                                                      4
